DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 20, 2022, the applicants have canceled claims 2-6, 8, 10 and 21; amended claims 1, 7, 9, 11, 13, 16-20 and 38 and furthermore, have added new claims 85-90.
3. Claims 1, 7, 9, 11, 13, 16-20, 22, 30, 38, 47, 52 and 85-90 are pending in the application.

Response to Arguments
4. Applicant’s arguments with respect to claim(s) 1, 7, 9, 11, 13, 16-20, 22, 30, 38, 47, 52 and 85-90 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                      NEW       GROUNDS      OF    REJECTION
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 recites the limitation "SO2 alkyl for the value of variable R2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "SO2 alkyl and C(O)aryl for the value of variable R2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 11, 22, 30, 38, 47, 52 and 85-89 are rejected under 35 U.S.C. 103 as being unpatentable over Somogyi (Acta Chimica Acad. Scient. Hungar.) in view of Boswell (U.S. Patent 4,241,065).
Somogyi discloses morphine derivatives. The compound 2 (see pages 341 and 342) disclosed by Somogyi meets all the limitations of instant claims when variable R1 represents alkoxy, variable R2 represents CH3 group and variable Y represents H in the instant compounds of formula IC except that Somogyi does not teach its (+) isomer and also does not teach using it for treating pain. However, Boswell also discloses fluorinated analogs of hydrocodone and oxycodone useful as analgesics for treating pain (see col. 17, lines 30-53) and further teaches that one skilled in the art would understand the nonplanar aspects of these compounds, specifically carbon-oxygen bond in 5th position is exo or alpha (see col. 2, lines 15-19). Therefore, it would have been obvious to one skilled in the art to prepare (+) isomer of compound 2 disclosed by Somogyi for treating pain with reasonable expectation of success.
11. Claims 1, 9, 11, 13, 17, 22, 30, 38, 47, 52 and 85-90 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Patent 4,775,759, cited on applicant’s form 1449) in view of Boswell (U.S. Patent 4,241,065).
Rice discloses opiate compounds. The compound 10 (see col. 2 as well as example 3 in col. 9) disclosed by Rice meets all the limitations of instant claims 1, 9, 11, 22, 30, 38, 47, 52 and 85-89 when variable R1 represents hydroxy, variable R2 represents CH3 group and variable Y represents OH in the instant compounds of formula IC except that Rice does not teach its (+) isomer and also does not teach using it for treating pain. However, Boswell also discloses fluorinated analogs of hydrocodone and oxycodone th position is exo or alpha (see col. 2, lines 15-19). Therefore, it would have been obvious to one skilled in the art to prepare (+) isomer of compound 10 disclosed by Rice for treating pain with reasonable expectation of success.
In regard to instant claims 13, 17 and 90, the compound 18 (see col. 2 as well as example 6 in col. 10) disclosed by Rice meets all the limitations of instant claims except that variable R1 represents hydroxy group instead of methoxy group. However, Rice teaches this interchangeability between hydroxy and methoxy group at this position (see compound 3 in col. 2). Therefore, it would have been obvious to one skilled in the art to prepare (+) isomer of instant compounds of claims 13, 17 and 90 in view of Boswell without affecting their utility for treating pain with reasonable expectation of success.

Allowable Subject Matter
12. Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625